In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-2525
EAST CENTRAL ILLINOIS PIPE TRADES HEALTH AND WELFARE
FUND and PLUMBERS AND STEAMFITTERS U.A. LOCALS 63; 353
PENSION TRUST FUND,
                                    Plaintiffs-Appellants,

                                v.

PRATHER PLUMBING & HEATING, INC.,
                                                Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
                    Central District of Illinois.
          No. 1:18-cv-1434 — Joe Billy McDade, Judge.
                    ____________________

     ARGUED FEBRUARY 18, 2021 — DECIDED JULY 7, 2021
                ____________________

   Before BRENNAN, SCUDDER, and KIRSCH, Circuit Judges.
    SCUDDER, Circuit Judge. Two ERISA-covered employee
benefit funds filed suit in federal court to hold a newly
formed, family-run plumbing company liable for an existing
ERISA judgment on the basis that it stepped into the prede-
cessor family company’s obligations. The funds rooted their
claim in the federal common law doctrine of successor
2                                                  No. 20-2525

liability and contended that was enough to show their claim
arises under federal law and therefore raises a federal ques-
tion properly in federal court under 28 U.S.C. § 1331. The dis-
trict court agreed, proceeded to the merits, and concluded it
would be inequitable to hold the new entity responsible for
the other’s unpaid plan contributions on a theory of successor
liability. We see the jurisdictional analysis differently.
    All agree that the funds seek to impose liability under fed-
eral common law. But that alone does not suffice to show a
claim “arising under” federal law for purposes of establishing
federal question jurisdiction. Supreme Court precedent tells
us that in these circumstances the funds needed to go further
and identify a source of law supplying them a federal cause
of action—a federal law authorizing them to sue in federal
court on their claim. Section 1331, the federal question juris-
diction statute, does not itself create or supply that cause of
action here. Nor have the funds identified any other statute
authorizing their action in federal court. That shortcoming re-
quires dismissal.
                                 I
                                A
   This appeal presents a tale of two family-owned plumbing
companies in Peoria, Illinois. Robert Prather formed the orig-
inal Prather Plumbing Inc. in 2004 and hired three of his
sons—David, Kirk, and Clint—to work in the business. At the
outset, Prather Plumbing signed an agreement with the Local
63 Plumbing and Pipefitters Union, which bound the com-
pany to the union’s collective bargaining agreement with the
Mid-Illini Mechanical Contractors Association. Among other
obligations, this agreement required Prather Plumbing to
No. 20-2525                                                   3

contribute to two multiemployer funds that provide employ-
ees with health care and pension benefits. At some point, Pra-
ther Plumbing fell behind in making contributions and the
pension fund sued in October 2010 to recover the amounts
owed. The parties settled in January 2011, but Prather Plumb-
ing then continued to miss its payments.
   In the meantime, one of Robert’s sons, David, formed a
new, non-union-affiliated company in May 2012 under the
name Prather Plumbing & Heating Inc., or PPHI. Over the
span of two months that summer, David’s new company pur-
chased $25,024 in physical assets from his father’s company,
hired some of his father’s employees (including his brothers
Kirk and Clint), and began serving clients. Around the same
time, David’s father shuttered the original Prather Plumbing.
    Three weeks after Prather Plumbing closed its doors, the
pension and welfare funds sued the company in federal court
under ERISA, 29 U.S.C. §§ 1132 and 1145, to recover delin-
quent contributions owed between January 2008 and Decem-
ber 2011. Prather Plumbing never responded to the complaint
so the district court entered a default judgment for the funds
in January 2013, ordering the company to pay $293,183.06
plus $5,954 in costs and attorney’s fees.
   In attempting to recover this judgment, the funds learned
that Prather Plumbing was insolvent and that PPHI, David’s
new company, had acquired some of the original company’s
employees and assets. In November 2018 the funds filed a
new lawsuit in federal court against PPHI alone. In this sec-
ond lawsuit, the funds raised a single claim under a theory of
successor liability. That equitable doctrine can be used to hold
one entity responsible for the obligations of another when
there are sufficient indicia of continuity between the two
4                                                    No. 20-2525

entities and the alleged successor has notice of the predeces-
sor’s liability. See Fall River Dyeing & Finishing Corp. v.
N.L.R.B., 482 U.S. 27, 43 (1987) (explaining the proper succes-
sor liability analysis); Indiana Elec. Workers Pension Benefit
Fund v. ManWeb Servs., Inc. (ManWeb II), 884 F.3d 770, 777–78
(7th Cir. 2018) (describing the test for successor liability). Ac-
cording to the funds, the facts warranted holding PPHI re-
sponsible as a successor for Prather Plumbing’s failure to con-
tribute its fair share to the funds.
                                  B
    The parties completed discovery and filed cross-motions
for summary judgment, with each waging competing argu-
ments on the question of successor liability. For its part, PPHI
also maintained that the district court lacked federal jurisdic-
tion over the action and that the funds had no standing to sue.
   The district court rejected PPHI’s jurisdictional challenge,
observing that successor liability is a federal common law
doctrine and, therefore, the funds’ complaint raised a claim
“arising under” federal law within the meaning of 28 U.S.C.
§ 1331. The district court also determined that the funds al-
leged plenty to establish Article III standing.
    On the merits of the funds’ successor liability claim, the
district court entered summary judgment for PPHI. The court
saw the question of successorship as close, because some evi-
dence suggested continuity of operations between the two
companies and that David Prather, as the owner of the newly-
formed PPHI, had sufficient notice of Prather Plumbing’s out-
standing liability to the funds. In the end, though, considera-
tions of equity swayed the district court in PPHI’s favor. It
would be too inequitable, the district court reasoned, to
No. 20-2525                                                     5

impose nearly $300,000 in liability when David Prather pur-
chased only $25,024 in physical assets from Prather Plumbing.
At bottom, the district court saw “a son, unhappy with his ca-
reer at his father’s business, who branched out and started his
own enterprise, not a father who groomed a son to take over
the family business under a different name.” PPHI, the dis-
trict court concluded, should not be held liable for Prather
Plumbing’s delinquency.
   The funds now appeal.
                                 II
    We begin at the same place as the district court—with the
threshold issue of subject matter jurisdiction—but reach a dif-
ferent conclusion. Because we conclude the district court
lacked jurisdiction, we do not reach the funds’ argument that
they presented a triable issue on successor liability.
                                 A
    While state courts are courts of general jurisdiction—es-
sentially open to all comers on all matters—federal courts are
courts of limited jurisdiction. See Kokkonen v. Guardian Life Ins.
Co. of Am., 511 U.S. 375, 377 (1994); Turner v. Bank of N. Am.,
4 U.S. (4 Dall.) 8, 10–11 (1799); Charles Alan Wright & Arthur
R. Miller, Federal Practice and Procedure § 3522 (3d ed. 2021).
Federal courts can exercise judicial power only over those cat-
egories of Cases and Controversies authorized in the Consti-
tution and by Congress. See Kokkonen, 511 U.S. at 377. This
precept follows from the reality that the Constitution itself did
not create the lower federal courts, but instead authorized
Congress to do so. See U.S. Const. art. III, § 1. This primary
authority to create the lower federal courts—what Article III
calls the “inferior Courts”—brings with it the secondary
6                                                    No. 20-2525

authority to define their jurisdiction. See Patchak v. Zinke, 138
S. Ct. 897, 906 (2018) (citing United States v. Hudson, 11 U.S.
(7 Cranch) 32, 33 (1812)).
    We also know from Article III that the judicial power ex-
tends to all cases “arising under this Constitution” and “the
Laws of the United States,” among other categories. U.S.
Const. art. III, § 2. Congress has implemented that authoriza-
tion by enacting the federal question jurisdiction statute. See
Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552
(2005). It first did so in 1875, and amended that enactment on
a few occasions, most recently in 1980 to eliminate an amount-
in-controversy requirement. See Mims v. Arrow Fin. Servs.,
LLC, 565 U.S. 368, 376–77 (2012); Wright & Miller, Federal Prac-
tice and Procedure § 3561. Congress houses today’s federal
question jurisdiction statute in 28 U.S.C. § 1331.
    The funds’ suit does not suffer from any jurisdictional de-
fect under Article III. They have presented a justiciable con-
troversy by alleging that PPHI owes them for Prather Plumb-
ing’s unpaid judgment for delinquent contributions. The alle-
gations suffice to establish standing and a dispute ripe for res-
olution through the judicial process. See Uzuegbunam v. Prec-
zewski, 141 S. Ct. 792, 797–98 (2021); Steel Co. v. Citizens for a
Better Env't, 523 U.S. 83, 102–04 (1998).
    But things begin to fall apart—and in the end, collapse—
when we turn to the statutory basis for jurisdiction. The funds
contend that the district court has authority to adjudicate the
merits of their claim under 28 U.S.C. § 1331. This provision
confers jurisdiction over federal questions by providing that
“district courts shall have original jurisdiction of all civil ac-
tions arising under the Constitution, laws, or treaties of the
United States.” 28 U.S.C. § 1331. As the funds see it, their
No. 20-2525                                                    7

action to impose successor liability arises under federal law
because successor liability is a federal common law doctrine
and, therefore, the action necessarily presents a federal ques-
tion.
    For a case to satisfy § 1331 by “arising under” federal law,
however, it is not enough for a plaintiff to merely call upon a
constitutional provision, a federal statute, or a principle of
federal common law in the complaint. See Franchise Tax Bd. v.
Constr. Laborers Vacation Tr., 463 U.S. 1, 24, 27–28 (1983) (re-
jecting the argument that “any state court action which would
require the interpretation or application of ERISA to a plan
document ‘arises under’ the laws of the United States” and
dismissing for want of federal jurisdiction). That is because
the term “arising under” in § 1331 carries special meaning.
See Verlinden B.V. v. Cent. Bank of Nigeria, 461 U.S. 480, 494–95
(1983); see also Wright & Miller, Federal Practice and Procedure
§ 3562.
    The Supreme Court has recognized two ways in which a
case can arise under federal law and satisfy § 1331. “Most di-
rectly, a case arises under federal law when federal law cre-
ates the cause of action asserted.” Gunn v. Minton, 568 U.S.
251, 257 (2013) (citing Am. Well Works Co. v. Layne & Bowler
Co., 241 U.S. 257, 260 (1916)). This category—lawsuits raising
federal causes of action—“accounts for the vast bulk of suits
that arise under federal law.” Id. A federal cause of action can
come in two forms: express or implied. See Nw. Airlines, Inc.
v. Transp. Workers Union of Am., 451 U.S. 77, 90 (1981); Wright
& Miller, Federal Practice and Procedure § 3563. An express
cause of action is one explicitly conferred by federal statute.
Think, for example, of 42 U.S.C. § 1983, the civil rights statute
permitting suits against state actors. An implied cause of
8                                                   No. 20-2525

action, on the other hand, is less common—and intentionally
so, as these actions stem from judicial inferences regarding
Congress’s intent and not from the direct text of a statute. The
implied category includes, for instance, an action against fed-
eral officers under Bivens v. Six Unknown Named Agents of Fed-
eral Bureau of Narcotics, 403 U.S. 388 (1971), or a private right
of action for securities fraud under the Securities Exchange
Act of 1934, see Halliburton Co. v. Erica P. John Fund, Inc.,
573 U.S. 258, 267 (2014). No matter the source, a federal cause
of action raised on the face of a complaint satisfies § 1331.
    The second way of meeting the arising-under requirement
is much narrower. In the absence of a federal cause of action,
a suit may nevertheless “aris[e] under” federal law in those
circumstances where “a state-law claim necessarily raise[s] a
stated federal issue, actually disputed and substantial, which
a federal forum may entertain without disturbing any con-
gressionally approved balance of federal and state judicial re-
sponsibilities.” Grable & Sons Metal Prods., Inc. v. Darue Eng'g
& Mfg., 545 U.S. 308, 314 (2005); see also Smith v. Kansas City
Title & Tr. Co., 255 U.S. 180, 199 (1921).
    Without a federal cause of action—and outside the rare
circumstance described in Grable—a federal court cannot ex-
ercise federal question jurisdiction and has no authority to ad-
judicate the dispute under § 1331.
                                 B
    These principles apply with full force in the present con-
text, where the funds invoked the doctrine of successor liabil-
ity to hold PPHI responsible for a judgment entered against
Prather Plumbing. The Supreme Court confronted a thresh-
old question of federal jurisdiction in a similar circumstance
No. 20-2525                                                     9

in Peacock v. Thomas, 516 U.S. 349 (1996). Although the fact
pattern in Peacock did not raise a question of successor liability
and instead dealt with whether a federal court had jurisdic-
tion over an action to pierce the corporate veil and hold an
officer responsible for a money judgment owed by a com-
pany, the Court’s approach to the jurisdictional issue informs
our own analysis here.
    Jack Thomas won a $187,628.93 judgment in an ERISA
class action suit against his employer, Tru-Tech, Inc., for mis-
managing the company’s pension benefits plan. See Peacock,
516 U.S. at 351. Tru-Tech did not pay, so Thomas filed a new
lawsuit against D. Grant Peacock, an officer and shareholder
of Tru-Tech. See id. at 351–52. In this second suit, Thomas al-
leged that Peacock violated state law by fraudulently convey-
ing and conspiring to siphon Tru-Tech’s assets to avoid pay-
ing the judgment. See id. at 352. The complaint also raised a
claim for “Piercing the Corporate Veil Under ERISA and Ap-
plicable Federal Law,” seeking to hold Peacock vicariously re-
sponsible for Tru-Tech’s liability. See id.
    The Supreme Court held that the district court possessed
neither federal question jurisdiction nor ancillary jurisdiction
over Thomas’s second lawsuit. See id. at 353–54, 357–58.
Thomas could not invoke federal question jurisdiction, the
Court explained, because he failed to identify a cause of action
under ERISA or any other federal statute that permitted the
suit. See id. at 353–54. Although ERISA contains an explicit
cause of action for civil enforcement of certain substantive
provisions, see 29 U.S.C. § 1132(a), no part of Thomas’s com-
plaint alleged a violation of ERISA. See id. at 353. Nor could
Thomas’s veil piercing claim support federal jurisdiction be-
cause “[p]iercing the corporate veil is not itself an
10                                                  No. 20-2525

independent ERISA cause of action,” but instead reflects a
means of imposing liability based on an underlying cause of
action. Id. at 354. The Court also rejected Thomas’s alternative
invocation of ancillary jurisdiction, reasoning that it had
“never authorized the exercise of ancillary jurisdiction in a
subsequent lawsuit to impose an obligation to pay an existing
federal judgment on a person not already liable for that judg-
ment.” Id. at 357–58.
    We applied this same framework to the facts in McCleskey
v. CWG Plastering, LLC and determined there that the plaintiff
funds had adequately invoked a federal cause of action, so the
district court’s jurisdiction was sound. See 897 F.3d 899 (7th
Cir. 2018). Two funds had secured a nearly $200,000 judgment
against Gianino Plastering for delinquent payments owed un-
der a collective bargaining agreement. See id. at 901. Gianino
abruptly closed before paying up, and the owner’s son
opened a new business the same day the judgment was en-
tered, hiring his father’s employees, taking on some of his cus-
tomers, and completing his outstanding plastering jobs. See
id. at 900–01.
    The funds brought a new lawsuit against the son’s busi-
ness to hold it responsible for both Gianino’s judgment debt
and continuing collective bargaining obligations. See id. at
901. On the former, the funds claimed that the son’s company
was responsible for the $200,000 judgment on a successor lia-
bility theory. See id. On the latter, the funds alleged the son’s
company was an alter ego of the now-defunct Gianino Plas-
tering, meaning it assumed Gianino’s contractual obligations
and was therefore actively violating ERISA and the National
Labor Relations Act by failing to comply with the collective
bargaining agreement. See id.
No. 20-2525                                                    11

    This second lawsuit belonged in federal court because, un-
like in Peacock, the funds alleged that the son’s business was
“engaged in an ongoing violation of the NLRA and ERISA by
failing to comply with an extant collective bargaining agree-
ment.” Id. at 902–03. In that way, the funds properly invoked
the causes of action for civil enforcement in the ERISA statute,
29 U.S.C. § 1132, and in the NLRA, 29 U.S.C. § 185(a), which
provided an independent basis for federal subject matter ju-
risdiction over the second suit. See id. at 901, 903; see also id.
at 906 (Easterbrook, J., concurring) (“Because the Funds seek
to recover from CWG Plastering directly under two federal
statutes, the district court has subject-matter jurisdiction.”).
                                 C
  Guided by these precedents, the proper analysis of subject
matter jurisdiction here is clear.
    Recall that the funds’ complaint alleged that PPHI, as a
successor to the now-defunct Prather Plumbing Inc., is liable
for the amounts Prather Plumbing owes to the funds. We have
recognized that successor liability in the ERISA domain is a
creation of federal common law. See Tsareff v. ManWeb Servs.,
Inc. (ManWeb I), 794 F.3d 841, 845 (7th Cir. 2015). In that sense,
the funds’ complaint implicates federal law. But it does not
necessarily follow that federal law has also created a cause of
action to enforce this doctrine in federal court.
    The funds maintain that § 1331, the federal question juris-
diction statute, supplies the necessary authority to bring their
successor liability claim in federal court. The funds have it
backwards. It is “when federal law creates a private right of
action and furnishes the substantive rules of decision [that]
the claim arises under federal law, and district courts possess
12                                                  No. 20-2525

federal-question jurisdiction under § 1331.” Mims, 565 U.S. at
378–79. A federal right of action is a separate requirement,
and § 1331 does not itself provide a right of action. See Int'l
Union of Operating Eng’rs, Loc. 150 v. Ward, 563 F.3d 276, 281
(7th Cir. 2009) (“Thus, when the basis of the action is a federal
statute, a federal cause of action must exist as well for a fed-
eral court to hear a given claim; the general grant of federal
question jurisdiction contained in § 1331, without a federal
cause of action, is not enough.”).
    Nor does the funds’ complaint purport to bring any cause
of action supplied by ERISA. And for good reason, as “ERISA
does not provide an enforcement mechanism for collecting
judgments.” Mackey v. Lanier Collection Agency & Serv., Inc.,
486 U.S. 825, 833 (1988); see also Peacock, 516 U.S. at 353 (“We
are not aware of, and Thomas does not point to, any provision
of ERISA that provides for imposing liability for an extant
ERISA judgment against a third party.”).
    Although the funds cite two provisions of ERISA in their
jurisdictional statement on appeal—the civil enforcement
provision, 29 U.S.C. § 1132, and the provision mandating that
employers contribute to multiemployer benefits plans, id.
§ 1145—neither section authorizes a lawsuit to hold a succes-
sor liable for a prior ERISA judgment. Rather, § 1132 provides
a right of action for persons, including employee benefits
plans, to enforce § 1145, but the funds’ complaint does not
purport to hold PPHI liable for violating § 1145. See Auto. Me-
chanics Loc. 701 Welfare & Pension Funds v. Vanguard Car Rental
USA, Inc., 502 F.3d 740, 744 (7th Cir. 2007) (explaining that
“[§] 1132(e) complements § 1145 by authorizing certain par-
ties to enforce the substantive right”).
No. 20-2525                                                    13

    As in Peacock, and in contrast to McCleskey, the funds’ com-
plaint lacks any allegation that PPHI violated any collective
bargaining agreement or any provision of ERISA. Compare
Peacock, 516 U.S. at 354 (“Because Thomas alleged no ‘under-
lying’ violation of any provision of ERISA or an ERISA plan,
neither ERISA’s jurisdictional provision, 29 U.S.C.
§ 1132(e)(1), nor 28 U.S.C. § 1331 supplied the District Court
with subject-matter jurisdiction over this suit.”), with McCles-
key, 897 F.3d at 902–03 (“In our case, the Funds argue that
CWG is engaged in an ongoing violation of the NLRA and
ERISA by failing to comply with an extant collective bargain-
ing agreement.”). So the funds have not raised an ERISA
cause of action.
    Finally, the funds have neither identified any implied fed-
eral right of action to impose successor liability on a third
party, nor argued that the ERISA statute contains such an im-
plied right of action. To be sure, we have recognized the suc-
cessor doctrine as a means of holding one party liable when
the lawsuit contains some independent federal cause of ac-
tion. See, e.g., ManWeb I, 794 F.3d 841; Upholsterers' Int'l Union
Pension Fund v. Artistic Furniture of Pontiac, 920 F.2d 1323 (7th
Cir. 1990). We are aware of no case, however, recognizing a
standalone federal right of action to collect an ERISA judg-
ment against an alleged successor, and we decline to create a
private right of action where the statute has not. See Alexander
v. Sandoval, 532 U.S. 275, 286 (2001) (“Like substantive federal
law itself, private rights of action to enforce federal law must
be created by Congress.”).
   Without a federal cause of action, the only way the funds’
successor liability claim may “arise under” federal law is
through the narrow category recognized in Grable—those
14                                                    No. 20-2525

cases involving a federal issue that is (1) necessarily raised, (2)
actually disputed, (3) substantial, and (4) capable of resolu-
tion in federal court without disturbing the congressionally
approved balance between federal and state courts. See
545 U.S. at 314. This “special and small category” is exceed-
ingly slim, and it is difficult for us to see how the funds’ highly
fact-bound successor liability claim necessarily raises any fed-
eral issue that is so important to the federal system as a whole
that it warrants the availability of a federal forum. Empire
Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 699–701
(2006) (determining that a state law claim to recoup benefits
paid under a federally created health insurance plan for fed-
eral employees did not raise a substantial federal issue); see,
e.g., Gunn, 568 U.S. at 258, 260–64 (explaining the requirement
that the federal issue be “substantial” and concluding a patent
issue in a state legal malpractice action was not sufficiently
“significant to the federal system as a whole” to merit federal
jurisdiction); Bennett v. Sw. Airlines Co., 484 F.3d 907, 910 (7th
Cir. 2007) (reasoning that federal jurisdiction was lacking
where, unlike in Grable, the case involved “a fact-specific ap-
plication of rules that come from both federal and state law
rather than a context-free inquiry into the meaning of a fed-
eral law”).
    In any event, the funds made at most a fleeting suggestion
that their action necessarily depends on resolving a question
of federal law. But we know from the Supreme Court’s teach-
ings that this undeveloped assertion is not enough to show
that the action should be “squeezed into the slim category
Grable exemplifies.” Empire Healthchoice, 547 U.S. at 701. Fu-
ture cases are sure to present more difficult questions in this
narrow area of the law of federal jurisdiction.
No. 20-2525                                                     15

    All told, it does not matter that this dispute involves the
application of a federal common law doctrine and indirectly
concerns obligations under ERISA. The funds have no vehicle
to bring their standalone claim for successor liability into fed-
eral court, as the claim does not “arise under” federal law
within the meaning of § 1331.
                                  D
    The funds urge an alternative analysis to distinguish this
action from Peacock—one that focuses on the nature of the al-
leged liability as direct or vicarious and draws from our deci-
sion in Board of Trustees, Sheet Metal Workers’ National Pension
Fund v. Elite Erectors, Inc., 212 F.3d 1031 (7th Cir. 2000). The
veil piercing liability addressed in Peacock is vicarious, the
funds submit, whereas alter ego and successor liability are
both forms of direct liability that should be treated differently.
But this framing of the legal analysis sidesteps the threshold
cause-of-action inquiry.
    In Elite Erectors, we reasoned that alter ego liability argu-
ments are, in substance, claims for direct liability under
ERISA, because they allege that a new company is one and
the same as the old company and has therefore violated
ERISA by failing to comply with the contractual obligations
of the old company. See id. at 1038 (“[A] contention that A is
B’s ‘alter ego’ asserts that A and B are the same entity; liability
then is not vicarious but direct.”). In that situation, a fund can
invoke the cause of action in ERISA, 29 U.S.C. § 1132, to pur-
sue a claim against the alleged alter ego for itself violating
ERISA.
   Contrast the allegations in Elite Erectors to the complaint
here. The funds do not maintain that PPHI has directly
16                                                  No. 20-2525

violated ERISA, either as an alter ego of Prather Plumbing or
in its own right. The only claim the funds raise is for successor
liability, with the aim of holding PPHI equitably responsible
for the unpaid obligations of Prather Plumbing. As there is no
federal statutory right of action for successor liability under
ERISA, nor a judicially recognized private implied right of ac-
tion, the funds have failed to demonstrate that this claim
arises under federal law.
                        *      *       *
    Without subject matter jurisdiction, we lack authority to
consider the merits. The district court’s judgment is
VACATED and the action is REMANDED with instructions
to dismiss for want of federal jurisdiction.